Citation Nr: 0009283	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-20 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for the residuals of a 
nerve injury of the left arm.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1991 to 
September 1995.

The veteran filed a claim in November 1995 for service 
connection for disabilities to include injury to the left 
knee and pinched nerve of the left arm.  This appeal arises 
from the July 1996 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for a left knee disability and residuals 
of a nerve injury of the left arm.  A Notice of Disagreement 
was filed in September 1996 and a Statement of the Case was 
issued in September 1996.  A substantive appeal was filed in 
July 1997 with no hearing requested. 

This case was remanded in October 1998 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that she currently suffers from a left knee disability; the 
claim is not plausible.

2.  The veteran has presented no competent evidence to show 
that she currently suffers from a left arm neurological 
disability; the claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
residuals of a nerve injury of the left arm is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in January 1991, no 
history of trick or locked knee, neuritis or joint problem 
was reported.  The veteran did report the presence of a trick 
elbow.  On examination, the veteran's upper and lower 
extremities and neurological system were clinically evaluated 
as normal.

In November 1994 the veteran was seen with complaints of left 
knee pain for six days.  She was playing basketball and fell 
onto her left knee.  She had two areas on the front of the 
left knee that were reddened.  The knee was puffy, but there 
was no complaint of swelling.  The assessments included 
cellulitis pretibial and possible medial collateral ligament 
strain.  When seen in December 1994 during a breast 
examination, the veteran reported pain in the left breast 
referred from a nerve injury to the left arm.

On a separation examination in June 1995, no history of 
painful or trick shoulder or elbow or trick or locked knee 
was reported.  A history of neuritis was reported, and the 
veteran noted that she had left arm sling palsy at the rifle 
range in 1993.  The examiner elicited information to the 
effect that the veteran complained of recurrent anteromedial 
pain in the knees.  There was a notation of Osgood 
Schlatter's disease of the knee, and the veteran indicated 
that the left knee was traumatized recently.  She also 
reported occasional numbness to the hand and tightness over 
the mid medial arm.  On examination, the veteran's upper 
extremities were clinically evaluated as normal.  It was 
noted that the veteran had recurrent knee pain that was not 
considered disabling.  

In November 1995, the veteran filed a claim for service 
connection for disabilities to include injury of the left 
knee that occurred in October 1994, and left arm pinched 
nerve that occurred in March 1992.  

On a VA general medical examination in February 1996, it was 
noted that on examination of the extremities, deep tendon 
reflexes were equal and pulses were equal.  There were no 
focal or neurologic signs.  During the examination, the 
veteran reported having a pinched nerve in her neck.

By rating action of July 1996, service connection for a left 
knee disability and residuals of a nerve injury to the left 
arm was denied.  The current appeal to the Board arises from 
this action.

On a VA neurological examination in December 1996, the 
veteran complained of intermittent pain in the left arm.  She 
reported that in the service in 1992, she was wearing a rifle 
sling on her left arm to hold her rifle and participated in 
firing for a week.  At that time she experienced pain 
localized to the deltoid region of the arm.  The pain was 
pressure like.  She also experienced tingling, numbness in 
the fingertips and weakness and had problems holding objects.  
The problem got better slowly, but she still had the 
recurrence of pain.  The last episode was three to four weeks 
ago when she had pain, characterized by a squeezing sensation 
and pressure, which resolved in a few days.  She denied any 
other kind of injuries or other symptoms of the right upper 
extremity or in the lower extremities.  She denied any 
atrophy or any weakness at the present time.  The diagnoses 
included that it was possible that the veteran experienced a 
compression mononeuropathy at the level of her deltoid region 
in 1992.  At the present time, her neurological examination 
was normal.  She did experience some recurrence of the pain 
in the region of the injury. 

On another VA examination in December 1996, the veteran 
reported that in the service, she had duty that required the 
use of a rifle attached to her left arm for a long period of 
time.  At times, she developed a numbness and tingling in the 
hand which were attributed to the tight sling she wore on the 
left arm.  She did not have that trouble at the moment.  
Additionally, she fell down at one time playing basketball 
and hurt her knees, but they did not bother her at the 
moment.  She had no swelling.  On examination of the knees 
and upper extremities, there was no abnormality.  

A VA outpatient record from February 1998, shows that the 
veteran complained of left knee pain beginning three and one-
half years previously after a fall.  She had numbness of the 
left arm since 1994.  On examination, there was left tibial 
plateau soreness.  The neck and left arm were okay today.  
The diagnostic impressions included left knee pain, 
questionable osteomalacia; and questionable residuals of 
nerve palsy of the left arm.  An x-ray for degenerative joint 
disease was planned.  An additional record from February 1998 
shows that the veteran reported possible pregnancy and the x-
ray was canceled.  

A VA outpatient record from July 1998 shows that the veteran 
was seen with complaints of left knee pain.  She reported 
hurting the knee playing sports about three years ago while 
in the service.  She did not do much about it at the time, 
but the knee was swollen and she had discomfort.  
Periodically, she had repeated episodes.  The knee would 
swell on the inside.  On examination, there were no real 
physical findings except tenderness on the medial aspect of 
the knee.  An x-ray was not done because the veteran was 
pregnant.  It was noted that there was a suspicion of a 
medial cartilage injury, but there was nothing to 
substantiate it.

On a VA neurological examination in April 1999, the veteran 
reported in the service, off and on use of a rifle strap on 
the left upper extremity for holding a rifle.  Since 1992, 
she slowly started with symptoms of tingling and numbness in 
the left upper extremity in nonspecific distribution with 
some weakness.  The veteran still complained of persisting 
paresthesia and tingling in the left medial arm, elbow, 
forearm, and involvement of the second to fourth digit on the 
left hand.  She also complained of occasional weakness in the 
left arm, and she had complaints of left shoulder pain.  She 
had mild impairment of her lifestyle because of her left 
upper extremity symptoms.  Occasionally she took medication 
with significant relief of her symptoms.  The assessment 
included that the veteran had symptoms in the left upper 
extremity since being in service.  She had paresthesia, 
tingling, and weakness in the left upper extremity which was 
somewhat better than her initial presentation.  She denied 
any major injury to the left upper extremity.  The 
neurological examination showed no evidence of motor sensory, 
reflex changes, or any muscle bulk changes.  An August 1999 
addendum to this examination indicated that an August 1999 
EMG showed a normal study.  There was no evidence of a medial 
or ulnar neuropathy in the left hand wrist region, and no EMG 
evidence of a cervical radiculopathy or of a brachial 
plexopathy on the left.  

On another VA examination from April 1999, the veteran 
reported scraping her left knee on the floor while playing 
basketball while in the service.  She believed she had a 
cellulitis.  She reported ongoing intermittent pain in the 
knee since her separation from service.  She was being 
followed at the VA.  She was not aware of any specific 
diagnosis.  She reported aching on the inside of the knee and 
some restriction of her activities due to concern about 
increased pain.  For example, she developed some aching in 
her knee while walking which did not cause her to restrict 
her activities significantly but did bother her somewhat.  On 
examination, there was very mild tenderness to palpation of 
medial and lateral joint line.  The impression included 
history of left knee cellulitis per the veteran.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that she currently has a left knee 
disability and a left arm neurological disability that were 
incurred during service.  The service medical records show 
the veteran was seen on one occasion for treatment of left 
knee pain sustained after an injury and was assessed as 
having pretibial cellulitis and possible medial collateral 
ligament strain.  On separation examination in June 1995, 
recurrent knee pain was noted, however it was not considered 
disabling.  Additionally, the veteran reported using a left 
arm sling on the rifle range in 1993; however, no clinical 
findings or diagnoses of a left arm disability were noted. 

Current treatment records and VA examinations show that the 
veteran has complaints of left knee pain and left arm pain; 
however, no diagnoses of disabilities have been made.  While 
it is well established that pain often warrants separate and 
even additional consideration during the course of rating a 
disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56, the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

As there is no current medical evidence to establish the 
presence of a left knee disability or left arm neurological 
disability for which service connection can be granted, there 
can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The only evidence that would support the veteran's claim is 
found in her statements; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran having failed to present 
evidence of a plausible claim for entitlement to service 
connection for a left knee disability and residuals of a 
nerve injury of the left arm, those claims must be denied.

Additionally, as a well grounded claim has not been 
presented, and there is no duty to assist, the provisions of 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand), have not been violated by any failure to comply 
with the instructions of the previous remand. 

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for residuals of a nerve injury of the 
left arm is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

